Fourth Court of Appeals
                                San Antonio, Texas
                                       April 14, 2015

                                   No. 04-14-00621-CV

                              IN THE INT OF CJT, A Child,

                 From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 7,848
                        Honorable H. Paul Canales, Judge Presiding


                                      ORDER
       The Appellants Second Motion for Extension of Time to File Brief is GRANTED. The
appellants’ brief is due on April 16, 2015.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court